Citation Nr: 1550942	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a post-operative right foot disorder to include injury residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1951 to April 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Wichita, Kansas, Regional Office (RO) which, in pertinent part, denied service connection for a post-operative right foot disorder.  In October 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In October 2015, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

Post-operative right foot injury residuals to include a shortened second metatarsal, great toe deviation, and callous formation on the base of the metatarsal heads and the calcaneus have been shown to have originated during active service,  


CONCLUSION OF LAW

The criteria for service connection for post-operative right foot injury residuals to include a shortened second metatarsal, great toe deviation, and callous formation 

on the base of the metatarsal heads and the calcaneus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In this decision, the Board grants service connection for post-operative right foot injury residuals to include a shortened second metatarsal, great toe deviation, and callous formation on the base of the metatarsal heads and the calcaneus.  Such action represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §3.159, 3.326.  


II.  Service Connection for Tinnitus 

The Veteran asserts that service connection for post-operative right foot injury residuals is warranted as he sustained an in-service right foot injury which necessitated a 1951 surgical procedure at the Ft. Lawton, Washington, Army medical facility and has experienced recurrent post-operative right foot residuals until the present day.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment documentation is not of record and was apparently destroyed in the 1973 fire at the National Personnel Record Center (NPRC).  An October 2012 Request for Information from the NPRC indicates that a search of the records of the Ft. Lawton Army Hospital had been conducted and revealed no documentation  pertaining to the Veteran.  

A March 2005 private treatment record states that the Veteran presented a history of having undergone "hammer toe repair" at the age of 22.  

A December 2011 written statement from F. Abraham, D.P.M., indicates that the Veteran had been seen for diabetic foot care every two months since 2004.  Dr. Abraham reported that the Veteran "had surgery on his [right] foot in 1951" and was "still having problems with the [right] foot." An April 2012 written statement from Dr. Abraham clarified that the Veteran had "on-going appointments for care of his right foot which was reconstructed at Ft. Lawton military hospital."  

A July 2014 written statement from E. VinZant, D.P.M., states that she had treated the Veteran's feet.  She related that the Veteran had "suffered an injury and had surgery on the right foot resulting in a shortened second metatarsal;" "resulting deviation of the right great toe;" and "callous formation on the base of the metatarsal heads and the calcaneus bilaterally."  

At the October 2015 Board hearing, the Veteran testified that he had sustained a right foot injury during basic training; underwent a 1951 surgical reconfiguration of his right foot at the Ft. Lawton, Washington, Army medical facility; and had experienced recurrent post-operative right foot residuals until the present day.  

The Veteran asserts that: he sustained a right foot injury during his period of basic training; underwent an in-service right foot surgical procedure; and experienced recurrent post-operative right foot injury residuals.  His service treatment records have been destroyed through no fault of his own.  His treating podiatrists have determined that he exhibits recurrent post-operative right foot injury residuals including a shortened second metatarsal, great toe deviation, and callous formation on the base of the metatarsal heads and the calcaneus.  Given these facts, the Board finds that the competent evidence of record is in relative equipoise as to whether the Veteran's post-operative right foot injury residuals originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for the claimed disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for post-operative right foot injury residuals to include a shortened second metatarsal, great toe deviation, and callous formation on the base of the metatarsal heads and the calcaneus is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


